Filed 01/13/20                          Case 19-27845                        Doc 39



       1

       2

       3                       UNITED STATES BANKRUPTCY COURT

       4                       EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                Case No. 19-27845-A-11

       7   HILL TOP REAL ESTATE, LLC,            FWP-3

       8
                        Debtor.
       9

      10

      11

      12

      13

      14

      15

      16                  Order Regarding Motion to Determine Adequate
                      Assurance for Post-Petition Utility Services by SMUD
      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
Filed 01/13/20                            Case 19-27845                                  Doc 39



      1          Since it is true that:

      2          1.   on December 20, 2019, debtor Hill Top Realty, LLC (“Hill

      3               Top”) filed chapter 11 bankruptcy;

      4          2.   Hill Top receives utility services within the meaning of 11

      5               U.S.C. § 366 from Sacramento Utilities District (“SMUD”);

      6          3.   11 U.S.C. § 366 controls the manner and amount of adequate

      7               assurance of payment that a utility may demand from a

      8               debtor as a condition of it continued provision of post-

      9               petition utility services;

     10          4.   SMUD has demanded receipt of certified funds in the amount

     11               of $10,000 not later than Saturday, January 18, 2020, as a

     12               condition of continuing to provide Hill Top with utility

     13               services, Emergency Motion ¶ 3, January 8, 2020, ECF # 20;

     14          5.   in response, Hill Top has proposed (A) “furnishing a fourth

     15               position lien” against Hill Top’s real property; and/or (B)

     16               “cash deposit” in “the sum of the last pre-petition month

     17               of billings,” which the debtor “estimates is less than

     18               $5,000”, Id. at p.1 line 22, p. 2, lines 13-15;

     19          6.   Hill Top now seeks an order shortening time for a hearing

     20               pursuant to 11 U.S.C. § 366(c)(3) to determine the adequacy

     21               of assurance of payment it has proposed;

     22          7.   as a matter of law, SMUD is prohibited from terminating or

     23               otherwise interfering with utility services to Hill Top

     24               prior to Wednesday, January 22, 2020; 1 and

     25    1 11 U.S.C. § 366(c) applies to chapter 11 cases and provides the debtor a
           “30-day period” to provide its utility providers, i.e. SMUD, with adequate
     26    assurance of payment, as determined by agreement of the parties or order of
           this court. Here, the petition was filed on Friday, December 20, 2019.
     27    Calculating that period in the manner specified in Fed. R. Bankr. P.
           9006(a)(1), the last day would be Sunday, January 19, 2020. Monday, January
     28    20, 2020, is a legal holiday, i.e. Martin Luther King, Jr.’s Birthday. Id.
                                                  2
Filed 01/13/20                             Case 19-27845                                   Doc 39



      1          8.    Hill Top has not yet stated a prima facie case for relief

      2                under § 366(c), In re Great Atlantic & Pacific Tea Co.,

      3                Inc., 2011 WL 5546954 *4 (S.D. N.Y. November 14, 2011) (the

      4                debtor bears the burden of proof), because: (A) a lien is

      5                not adequate assurance of payment, 11 U.S.C. § 366(c)(1)(A)

      6                (omitting lien is a means of adequate assurance); In re New

      7                Rochelle Tel. Corp., 397 B.R. 633, 638-39 (Bankr. E.D. N.Y.

      8                2008); and (B) payment of “the last prepetition month of

      9                billings” estimated to be “less than $5,000,” (1) lacks

     10                “particularity,” Fed. R. Bankr. P. 9013; and (2) is not

     11                supported by “facts” backed by a declaration by a person

     12                with personal knowledge, LBR 9014-1(d)(3)(D); Great

     13                Atlantic, 2011 WL at *4 (noting a “fact-driven analysis”). 2

     14          It is hereby ordered that:

     15          1.    SMUD shall not terminate or otherwise interfere with

     16                utility services to Hill Top Realty, LLC prior to the third

     17                business day after the order granting or denying the

     18                debtor’s motion to determine adequate assurance of payment;

     19          2.    the 30-day period described in 11 U.S.C. § 366(c)(2) is

     20                enlarged through and including the final hearing on this

     21                motion, Fed. R. Bank. P. 9006(b); Great Atlantic, 2011 WL

     22                *7;

     23
           at 9006(a)(6)(A). As a result, the 30-day period would end on Tuesday,
     24    January 21, 2020. Id. at 9006(a)(1)(C). But even if that were not true,
           this court would extend the 30-day period to the midnight on Tuesday, January
           21, 2020. Id. at 9006(b); In re Great Atlantic & Pacific Tea Co., Inc., 2011
     25
           WL 5546954 *7 (S.D. N.Y. November 14, 2011) (applying Rule 9006(b) to §§
           366(b), (c), the court found good cause for enlargement of the protective
     26    period to accommodate a final hearing date authorizing relief sought in the
           utility motion).
     27
           2 The declaration of David Carter “proposed CRO” does not show personal
     28    knowledge and is insufficient. Carter decl., January 8, 2020, ECF # 21.
                                                  3
Filed 01/13/20                          Case 19-27845                               Doc 39



      1          3.   Hill Top Realty, LLC’s motion to determine adequate

      2               assurance of payment is set for hearing on Tuesday, January

      3               21, 2020, at 9:00 a.m. in Department A, Courtroom 28,

      4               Seventh Floor, United States Courthouse, 501 I Street,

      5               Sacramento, CA;

      6          4.   Hill Top Realty, LLC:

      7               A.   shall (1) serve a copy of this order on SMUD in the

      8                    manner specified in Fed. R. of Bankr. P. 7004; (2)

      9                    provide by expedited delivery method, e.g. email,

     10                    facsimile transmission or otherwise, a copy of this

     11                    order to those persons/offices described in the Proof

     12                    of Service, January 8, 2020, ECF # 22, and (3) file a

     13                    Certificate of Service so indicating, not later than

     14                    close of business on Monday, January 13, 2020;

     15               B.   (1) may augment the record as to the facts

     16                    demonstrating adequate assurance of payment; (2) shall

     17                    serve any and all such documents on SMUD; and (3)

     18                    shall file a Certificate of Service so indicating, not

     19                    later than 12:00 p.m. (noon) on Wednesday, January 15,

     20                    2020;

     21          5.   SMUD (1) may file opposition to the motion; (2) shall serve

     22               any and all such opposition; and (3) shall file a

     23               Certificate of Service so indicating, not later than 12:00

     24               p.m. (noon) on Friday, January 17, 2020; and

     25          6.   when estimating the amount of the adequate assurances of

     26               payment under § 366(c) the parties are requested to

     27               consider and address SMUD’s ability to seek redress in the

     28               event of the debtor’s failure to comply with the terms of
                                               4
Filed 01/13/20                      Case 19-27845                               Doc 39



      1           an adequate assurance order or the need to further

      2           modifying this order arising from: (A) SMUD’s customs and

      3           practices in compiling and sending the debtor with invoices

      4           for utilities provided post-petition; (B) a reasonable

      5           period for the debtor to remit payment; (C) the time

      6           necessary for SMUD to receive and account for the debtor’s

      7           payment; and (D) the presumptive notice periods specified

      8           by LBR 9014-1(f)(1),(2).

      9
                 Jan 13, 2020
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                             5
Filed 01/13/20                                    Case 19-27845                                            Doc 39



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Debtor(s)                                      Attorney for the Debtor(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  Robert T. Matsui United States Courthouse
                                                         501 I Street, Room 7-500
      9                                                  Sacramento, CA 95814
     10    All Creditors in interest

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                           6
